Citation Nr: 1720684	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1974, with additional service in the Reserves and National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Board notes that in a November 2016 statement from the Veteran, she indicated she was no longer working with her previous representative, Military Order of the Purple Heart (MOPH), and that she was proceeding with her claim on her own.  In December 2016, VA received a letter from MOPH indicating that they wished to revoke their power of attorney with respect to the Veteran because she was not compliant with the MOPH agreement.  Although the Veteran was informed in a January 2017 letter that she could request a change in representation, she has not done so, and the Board wishes to reiterate that while her case is in remand status she may elect a new representative if she so desires.


REMAND

When this case was last before the Board in March 2016, it was remanded for further development and adjudicative action.  Although the Board regrets further delay, an additional remand is required in order to fairly and properly adjudicate the Veteran's claim.

The Veteran is claiming service connection for asthma.  In her April 2008 claim, she indicated she was first diagnosed with asthma in the summer of 1980 and that it had been misdiagnosed as bronchitis for many years prior.

Initially, the Board notes that since the most recent October 2016 Supplemental Statement of the Case, the Veteran submitted additional evidence in support of her claim.  This evidence has not been reviewed by the RO in the first instance and the Veteran did not waive initial RO review; therefore, a remand is required.

Additionally, in a January 2012 statement in support of a claim for diabetes, the Veteran indicated she was stationed in Thailand during her active duty service where herbicide agents were used.  She also indicated that she was in Saigon, Vietnam at least once (possibly twice) on her way to Thailand in October 1970.  An August 2012 VA Memorandum from the Joint Services Records Research Center (JSRRC) reflects that the Veteran served in Thailand at Korat and U-Tapao air bases but that there was no evidence she was exposed to Agent Orange or other tactical herbicides at that time.  Additionally, a January 2012 response from the National Personnel Records Center (NPRC) reflects there were no records of any Vietnam service for the Veteran.  However, no specific attempts to verify the Veteran's claimed stopover in Saigon, Vietnam have been made.  Accordingly, on remand all appropriate sources must be contacted to attempt to verify the Veteran's assertion.  If unable to be verified, a formal finding must be reduced to writing and documented in the claims file as part of the official record.

Moreover, the Board finds a new VA examination and opinions are required.  

Under VA law and regulations, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2016).

The statutory and regulatory provisions in question are clear and permit service connection for persons on INACDUTRA only for injuries, not diseases, incurred in or aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (emphasis in original).  The Board observes that the Court in Brooks noted that "common parlance" guides an adjudicatory body in deciding whether a disorder is a disease.  Id. at 486.  In this case, the Board finds that any potential incurrence or aggravation of asthma while on INACDUTRA is not properly designated an "injury."  Rather, the Board finds that asthma is a disease entity.  According to Stedman's Medical Dictionary at 158 (27th ed. 2000), asthma is an "inflammatory disease of the lungs characterizes by reversible (in most cases) airway obstruction."  Additionally, asthma is not one of the disorders, such as acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, that Congress intended to except from their typical classification as diseases at 38 U.S.C.A. § 101(24).  Significantly, the Court in Brooks also pointed out that Congress has the power to alter the common understanding of what is considered a disease entity.  Brooks, 5 Vet. App. at 487.  However, Congress has not done so specifically for asthma.  Given that none of the previous VA examinations of record have considered whether the Veteran's asthma was incurred or aggravated in the line of duty during her ACDUTRA service, a new examination and opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, attempts must be made to obtain all outstanding medical records.

The earliest VA treatment records associated with the evidence of record before the Board are dated June 2010 and it appears the Veteran sought VA treatment prior that date.  Moreover, in a February 2017 letter to the Board, the Veteran stated she was scheduled for an Agent Orange registry examination that month at the Albuquerque VA Hospital, yet the most recent VA treatment records in the claims file are dated October 2011.  Therefore, on remand, all outstanding VA treatment records must be obtained and associated with the evidence of record before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also finds that there may be outstanding private medical records pertinent to the Veteran's claim.  In a November 2016 statement from the Veteran, she indicated that she has been receiving healthcare from private providers at Presbyterian Healthcare System for many years and that VA never requested those records.  She also reported seeking treatment for asthma with her primary care physician, Dr. L. K. and with Dr. A. S., a physician specializing in pulmonology.  On remand, the Veteran must be sent the appropriate medical authorization to allow VA to attempt to obtain these identified records.  In that same November 2016 statement, the Veteran questioned whether there were any outstanding Tricare medical records.  On remand, attempts to locate any Tricare records must also be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she complete, sign, and return a medical authorization form to allow VA to attempt to obtain private medical records from Presbyterian Healthcare System, Dr. L. K., Dr. A. S., and any other private medical providers who have treated her for any respiratory symptoms.

If the Veteran submits any medical authorization that is insufficient for further action, she should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of any valid medical authorization, VA must attempt to obtain these records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c), (e) (2016).

2.  Obtain all available Tricare medical records and associate them with the evidence of record before the Board.  If no such records exist, this must be properly documented in the claims file and the Veteran and her representative must be notified in accordance with VA regulation.  See 38 C.F.R. § 3.159(c), (e) (2016).
3.  Obtain all outstanding VA treatment records and associate them with the evidence of record before the Board.

4.  Contact all appropriate sources to attempt to verify the Veteran's claimed stopover in Saigon, Vietnam on her way to Thailand in October 1970.  If this is unable to be verified, a formal finding indicating such must be reduced to writing, which details all attempts made, and this formal finding must be associated with the claims file.

5.  Review the Veteran's personnel records and prepare a list of the Veteran's dates of ACDUTRA service.

6.  Following completion of steps 1-5 above, provide the Veteran with an additional medical examination to determine the etiology of her currently diagnosed asthma.  If possible, this examination should be conducted by a pulmonologist.  The examiner must elicit from the Veteran a full history regarding her respiratory symptoms, to include onset and progression.  The examiner must be provided with and review the dates of the Veteran's ACDUTRA service, as well as all pertinent evidence of record.

Following a complete review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent or better probability) that the Veteran's asthma began in or is etiologically related to her active military service, which spanned from September 1969 to June 1974.  If, and only if, exposure to herbicide agents is verified, the examiner must also discuss the likelihood such exposure caused the Veteran's asthma.

* Whether it is at least as likely as not (50 percent or better probability) that the Veteran's asthma began in or was aggravated (permanently worsened) in the line of duty during any period of ACDUTRA service.

The examiner is advised that the Veteran is competent to report her symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinion.  Specifically, the examiner must acknowledge and address the Veteran's statements that she had respiratory symptoms during service which were misdiagnosed as bronchitis and have persisted since.  Notably, the Board points out that only the Veteran's entrance and separation examinations and reports of medical history are available for her period of active duty service and that there are no treatment records available for that period.  The examiner is informed that he or she may not base any negative opinion solely on the absence of corroborating service treatment records.

If the examiner determines the Veteran's asthma is unrelated to her active duty or ACDUTRA service, the examiner must identify the nonservice-related etiology for asthma considered more likely, including rationale for that finding which cites to pertinent evidence in the record and/or medical literature.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional information would be necessary to form a non-speculative opinion.

7.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

8.  The examination report must be reviewed by the RO to ensure it is compliant with the Board's specific remand instructions.  If deficient in any manner, corrective action must be taken at once.

9.  Then, the Veteran's claims must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

